Citation Nr: 9919627	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  94-23 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.  The veteran died on July [redacted] 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1994 rating decision by the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The cause of the veteran's death was certified as 
carcinoma of the prostate with metastasis.

2.  Autopsy reports reveal that the veteran died as a result 
of bronchopneumonia due to multiple metastic tumors in the 
pleura and bone consistent with prostatic adenocarcinoma and 
that there were asbestos bodies present.

3.  Competent medical evidence attributing the veteran's 
cause of death to service has not been presented.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. §§ 1310, 
5107 (West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's death was due to 
his exposure to asbestos during service.

Initially, it is necessary to determine if the appellant has 
submitted a well grounded claim with the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
demise.  For a service-connected disability to cause death, 
it must singly or with some other condition be the immediate 
or underlying cause or be etiologically related to the cause 
of death. For a service-connected disability to constitute a 
contributory cause of death, it is not sufficient to show 
that is casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. 3.312 (1998).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resultant 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (1998).

Moreover, there are primary causes of death, which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions.  A 
service-connected disability is not generally held to have 
accelerated death unless such disability affects a vital 
organ and was itself of a progressive or debilitating nature.  
38 C.F.R. § 3.312(c)(4) (1998). 

The death certificate shows that the veteran died in July 
1991, at age 67.  The immediate cause of death was listed as 
carcinoma of the prostate with metastases.  A July 1991 
autopsy report stated that the veteran died form 
bronchopneumonia due to multiple malignant tumors of the 
ribs.  It further noted that there were multiple pleural 
plaques found which was highly suggestive of asbestosis.  In 
an August 1991 supplemental autopsy protocol, the diagnoses 
were metastatic tumors in the pleura and bone consistent with 
prostatic adenocarcinoma, acute bronchopneumonia with areas 
of aspiration pneumonia, and asbestos bodies.  

At the time of the veteran's death, service connection was 
not in effect for any disability.  The evidentiary record 
reveals that the veteran death in July 1991 was the result of 
metastatic tumors in the pleura and bone consistent with 
prostatic adenocarcinoma and bronchopneumonia.  The veteran's 
service records indicate that he was a fireman, first class.  

The appellant contends that the veteran's death was a result 
of his exposure to asbestos during service in that asbestosis 
contributed to his death.  However, no physician has 
established an etiological relationship between the veteran's 
bronchopneumonia due to multiple metastatic tumors of the 
pleura and bone consistent with prostatic carcinoma and his 
active service.  While the autopsy report indicates that 
there were asbestos bodies present at the time of the 
veteran's death, there is no determination that the veteran's 
death was due to asbestosis.  There is no competent evidence 
that the asbestos findings influenced death.  38 C.F.R. 
§ 3.312(c)(3).  Furthermore, there is no competent medical 
evidence relating the finding of asbestos bodies to the 
veteran's period of service.  The appellant's claim is 
supported solely by her own statement on appeal.  The Court 
has held that lay assertions of medical causation do not 
constitute competent evidence to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinksi, 2 Vet. App. 492, 495 (1992). 

In the absence of any evidence establishing an etiological 
relationship between the veteran's cause of death to his 
active service, there is no plausible basis for entitlement 
to service connection for the cause of the veteran's death.  
Thus, the Board concludes that the appellant's claim for 
service connection for the cause of the veteran's death is 
denied.

The Board acknowledges that it has decided the current issue 
on appeal on a different basis than did the RO.  When the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the appellant has not been prejudiced by 
the decision herein.  The appellant's claim was denied by the 
RO.  The Board considered the same law and regulations.  The 
Board merely concludes that the appellant did not meet the 
initial threshold evidentiary requirement to submit a well 
grounded claim.  The result is the same.  



ORDER

Service connection for cause of the veteran's death is 
denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

